Case 4:17-cv-00461-MAC-CAN Document 8 Filed 08/24/20 Page 1 of 1 PageID #: 37




UNITED STATES DISTRICT COURT                               EASTERN DISTRICT OF TEXAS


JOHN ANTHONY WORTHAM #22273078 §
                               §
versus                         §                    CIVIL ACTION NO. 4:17-CV-461
                               §                    CRIMINAL ACTION NO. 4:14-CR-21(1)
UNITED STATES OF AMERICA       §

                                  ORDER OF DISMISSAL

       The above-entitled and numbered civil action was referred to United States Magistrate Judge

Christine A. Nowak, who issued a Report and Recommendation (#6) concluding that the Motion to

Vacate, Set Aside, or Correct Sentence by a Person in Federal Custody filed pursuant to 28 U.S.C.

§ 2255 should be denied and dismissed with prejudice. No objections were timely filed.

       The Court concludes that the findings and conclusions of the Magistrate Judge are correct,

and adopts the same as the findings and conclusions of the Court.

        It is accordingly ORDERED that Movant’s Motion to Vacate, Set Aside, or Correct

Sentence by a Person in Federal Custody (#1) pursuant to 28 U.S.C. § 2255 is DENIED, and the

case is DISMISSED with prejudice. A Certificate of Appealability is DENIED. All motions by

either party not previously ruled upon are DENIED.

        SIGNED at Beaumont, Texas, this 24th day of August, 2020.




                                           ________________________________________
                                                       MARCIA A. CRONE
                                                UNITED STATES DISTRICT JUDGE
